DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/5/2022, amended claims 1, 10, and 32 and cancelled claims 17 and 30-31 are acknowledged. Claims 1-16, 18-29, and 32-40 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-16, 18-29, 32, 34-35, 37-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh et al. (US Publication No. 2019/0099546 A1) (previously cited), further in view of Zhou et al. (US Patent No. 7,192,412 B1) (previously cited).

Regarding claim 1, Keh et al. discloses a system for monitoring a fluid outflow behavior of an eye of a subject, comprising: 
an infusion line (26, 32) configured to be inserted into the eye of the subject (see Figure 2 and [0039]); 
a sensor (54) communicatively coupled to the infusion line, wherein the sensor is configured to continuously detect an intraocular pressure of the eye over a time period (see [0043] and [0070]-[0071]); and 
a processor (60) communicatively coupled to the infusion line and the sensor, wherein the processor is configured to generate a representation of the fluid outflow behavior of the eye based on the detected intraocular pressure of the eye over the time period (see Figures 10-11 and 13 and [0041]-[0042], [0063], [0106], and [0108]).
It is noted Keh et al. does not specifically teach the processor is configured to detect the fluid outflow facility of the eye based on the detected intraocular pressure of the eye detected by the sensor over the time period and provide, based on the detected fluid outflow facility of the eye, a recommended surgical intervention to be performed on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject. However, Zhou et al. teaches the processor is configured to detect the fluid outflow facility of the eye based on the detected intraocular pressure of the eye detected by the sensor over the time period (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, and col. 15, lines 50-65) and provide, based on the detected fluid outflow facility of the eye, a recommended surgical intervention to be performed on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject (see Figure 3 and col. 4, lines 36-53, col. 12, lines 32-51, col. 23, lines 11-29, and col. 24, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keh et al. to include the processor is configured to detect the fluid outflow facility of the eye based on the detected intraocular pressure of the eye detected by the sensor over the time period and provide, based on the detected fluid outflow facility of the eye, a recommended surgical intervention to be performed on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject, as disclosed in Zhou et al., so as to treat open-angle glaucoma in a manner that minimizes the amount of tissue that is altered, reduces risks of choroidal hemorrhage and infection, and can be performed under topical anesthesia in a physician’s office with rapid visual recovery (see Zhou et al.: col. 3, lines 47-56).
Regarding claim 5, Keh et al. discloses the sensor is configured to continuously detect the intraocular pressure of the eye in real-time (see [0031]).
Regarding claim 6, Keh et al. discloses the sensor is configured to continuously detect the intraocular pressure of the eye in vivo (see [0043] and [0101]).
Regarding claim 7, Keh et al. in view of Zhou et al. teaches the processor is configured to generate the representation of the fluid outflow facility of the eye concurrently with the detecting of the intraocular pressure of the eye by the sensor (see Keh et al.: Figures 10-11 and [0078]-[0080], [0106], and [0108] and Zhou et al.: Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 8, Keh et al. in view of Zhou et al. teaches discloses a pump (810) communicatively coupled to the infusion line, wherein the pump is configured to infuse a replacement fluid into the eye of the subject through the infusion line, and wherein the representation of the fluid outflow behavior of the eye is further based on a change to the intraocular pressure of the eye in response to an infusion of the replacement fluid into the eye (see Keh et al.: Figures 8 and 10-11 and [0081], [0086], and [0110] and Zhou et al.: Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 9, Keh et al. discloses the representation is one or more of visual, audio, and tactile (see [0042] and [0063]). 
Regarding claim 10, Keh et al. discloses a method comprising: 
infusing, through an infusion line, a fluid into an eye of a subject (see Figures 10-11 and 13 and [0039] and [0118]);
continuously detecting a fluid outflow behavior of the eye over a time period in response to the infusion (see Figures 10-11 and 13 and [0043], [0054], [0070]-[0071], [0106], and [0108]); and 
based on the fluid outflow behavior of the eye detected over the time period, performing a surgical intervention on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject (see Figures 10-11 and 13 and [0054], [0063], [0071], [0078]-[0080], [0106], and [0108]).
It is noted Keh et al. does not specifically teach the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure. However, Zhou et al. teaches the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, and col. 15, lines 50-65), and based on the fluid outflow facility of the eye detected over the time period, performing a surgical intervention on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject (see Figure 3 and col. 4, lines 36-53, col. 12, lines 32-51, col. 23, lines 11-29, and col. 24, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keh et al. to include the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure, as disclosed in Zhou et al., so as to treat open-angle glaucoma in a manner that minimizes the amount of tissue that is altered, reduces risks of choroidal hemorrhage and infection, and can be performed under topical anesthesia in a physician’s office with rapid visual recovery (see Zhou et al.: col. 3, lines 47-56).
Regarding claim 11, Keh et al. discloses the infusion of the fluid through the infusion line into the eye is through a probe (20) (see Figure 2 and [0039]).
Regarding claim 12, Zhou et al. teaches the detecting of the fluid outflow facility of the eye is in real-time (see Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 13, Zhou et al. teaches the detecting of the fluid outflow facility of the eye is in vivo (see Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 14, Zhou et al. teaches the detecting of the fluid outflow facility of the eye of the subject is while the subject is undergoing a medical procedure (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, col. 12, lines 32-51, and col. 15, lines 50-65).
Regarding claim 15, Zhou et al. teaches the intervention modulates the fluid outflow facility of the eye of the subject (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, col. 12, lines 32-51, and col. 15, lines 50-65).
Regarding claim 16, Zhou et al. teaches modifying the intervention on the eye based on the fluid outflow facility of the eye detected over the time period (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, col. 12, lines 32-51, and col. 15, lines 50-65).
Regarding claim 18, Keh et al. discloses after infusing the fluid into the eye, continuously detecting an intraocular pressure of the eye over a later time period (see Figures 10-11 and 13).
Regarding claim 19, Keh et al. discloses the time period is a duration of a medical procedure being performed on the eye of the subject (see Figures 10-11 and 13 and [0031]).
Regarding claim 20, Keh et al. discloses the time period is at least 1 second (see [0031]). The Examiner notes any surgical procedure will necessarily have a duration of at least 1 second.
Regarding claim 21, Keh et al. in view of Zhou et al. teaches the fluid outflow facility of the eye is detected by a sensor that is in fluid communication with the infusion line (see Keh et al.: [0043], [0070]-[0071], and [0101] and Zhou et al.: Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, and col. 15, lines 50-65).
Regarding claim 22, Keh et al. discloses a method of monitoring a fluid outflow behavior of an eye of a subject, comprising: 
continuously detecting an intraocular pressure of the eye of the subject over a time period in response to an infusion of a fluid into the eye of the subject (see [0043] and [0070]-[0071]); 
continuously detecting the fluid outflow behavior of the eye of the subject based on the intraocular pressure of the eye detected by a sensor over the time period (see Figures 10-11 and 13 and [0043], [0054], [0070]-[0071], [0106], and [0108]),
generating a representation of the detected fluid outflow behavior of the eye of the subject (see [0041]-[0042], [0063], [0106], and [0108]).  
It is noted Keh et al. does not specifically teach the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure or providing, based on the detected fluid outflow facility of the eye, a recommendation to perform a surgical intervention on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject. However, Zhou et al. teaches the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, and col. 15, lines 50-65) and providing, based on the detected fluid outflow facility of the eye, a recommendation to perform a surgical intervention on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject (see Figure 3 and col. 4, lines 36-53, col. 12, lines 32-51, col. 23, lines 11-29, and col. 24, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Keh et al. to include the fluid outflow behavior is a fluid outflow facility of the eye based on the detected intraocular pressure and providing, based on the detected fluid outflow facility of the eye, a recommendation to perform a surgical intervention on the eye of the subject to modulate post-operative fluid outflow facility of the eye of the subject, as disclosed in Zhou et al., so as to treat open-angle glaucoma in a manner that minimizes the amount of tissue that is altered, reduces risks of choroidal hemorrhage and infection, and can be performed under topical anesthesia in a physician’s office with rapid visual recovery (see Zhou et al.: col. 3, lines 47-56).
Regarding claim 23, Zhou et al. teaches the detecting of the fluid outflow facility of the eye is in real-time (see Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 24, Zhou et al. teaches the detecting of the fluid outflow facility of the eye is in vivo (see Figure 3 and col. 4, lines 58-65 and col. 15, lines 50-65).
Regarding claim 25, Zhou et al. teaches the detecting of the fluid outflow facility of the eye of the subject is while the subject is undergoing a medical procedure (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, col. 12, lines 32-51, and col. 15, lines 50-65).
Regarding claim 26, Zhou et al. teaches the generating of the representation of the fluid outflow facility of the eye is concurrent with the detecting of the fluid outflow facility of the eye (see Figure 3 and col. 4, lines 58-65, col. 8, lines 16-33, col. 12, lines 32-51, and col. 15, lines 50-65).
Regarding claim 27, Keh et al. discloses the representation is one or more of visual, audio, and tactile (see [0042] and [0063]). 
Regarding claim 28, Keh et al. discloses infusing the fluid into the eye through an infusion line (see Figures 10-11 and 13 and [0039] and [0118]).
Regarding claim 29, Keh et al. discloses after infusing the replacement fluid into the eye, continuously detecting the intraocular pressure of the eye over a later time period (see Figures 10-11 and 13).
Regarding claim 32, Zhou et al. teaches the surgical intervention increases fluid outflow facility of the eye (see col. 13, lines 32-37).
Regarding claim 34, Zhou et al. teaches the surgical intervention is a glaucoma surgical procedure (see col. 1, lines 16-21).
Regarding claim 35, Zhou et al. teaches the surgical intervention increases fluid outflow facility of the eye (see col. 13, lines 32-37).
Regarding claim 37, Zhou et al. teaches the surgical intervention is a glaucoma surgical procedure (see col. 1, lines 16-21).
   Regarding claim 38, Zhou et al. teaches the surgical intervention increases fluid outflow facility of the eye (see col. 13, lines 32-37).
Regarding claim 40, Zhou et al. teaches the surgical intervention is a glaucoma surgical procedure (see col. 1, lines 16-21).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh et al. and Zhou et al., further in view of Haffner et al. (US Publication No. 2014/0275923 A1) (previously cited).

Regarding claim 2, Keh et al. discloses the infusion line is configured to be inserted into the eye through a probe (20) (see Figure 2 and [0039]). 
It is noted Keh et al. does not specifically teach the probe comprises a sealed entry port, wherein the sealed entry port prevents leakage of fluid from where the infusion line is inserted into the eye. However, Haffner et al. teaches a probe comprising a sealed entry port (see [0147]), wherein the sealed entry port prevents leakage of fluid from where the infusion line is inserted into the eye (see [0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keh et al. and Zhou et al. to include a sealed entry port, wherein the sealed entry port prevents leakage of fluid from where the infusion line is inserted into the eye, as disclosed in Haffner et al., so as to prevent aqueous humor from passing through the system and/or between members of the system when the system is in the eye and prevent backflow of aqueous humor through the system and out the eye (see Haffner et al.: [0147]).
Regarding claim 3, Keh et al. discloses the sensor is communicatively coupled to the infusion line at the probe (see [0043], [0070]-[0071], and [0101]).
Regarding claim 4, Keh et al. discloses the sensor is communicatively coupled to the infusion line remotely from the probe (see [0043], [0070]-[0071], and [0114]).

Claims 33, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keh et al. and Zhou et al., further in view of Rockley et al. (US Patent No. 9,295,582 B2) (previously cited).

Regarding claims 33, 36, and 39, it is noted neither Keh et al. nor Zhou et al. specifically teach the surgical intervention decreases fluid outflow facility of the eye. However, Rockley et al. teaches providing a recommended surgical intervention to be performed on the eye of the subject to modulate the fluid outflow facility of the eye, wherein the surgical intervention (e.g. smaller incision size, fewer incisions, additional aspiration pressure) decreases fluid outflow facility of the eye (see Figure 4B and col. 6, line 65-col. 7, lines 28, col. 8, lines 14-28, col. 12, lines 32-45, and col. 14, lines 24-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Keh et al. and Zhou et al. to include the surgical intervention decreases fluid outflow facility of the eye, as disclosed in Rockley et al., so as to counteract situations where an incision is excessively large relative to a probe size or a high rate of leakage is otherwise expected to occur so that adequate flow from the eye as well as pressure in the eye can be maintained and hazardous conditions avoided (see Rockley et al.: col. 7, lines 24-28).

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that Zhou does not disclose providing a recommended surgical intervention based on fluid outflow facility nor that such a recommended surgical intervention be intended to modulate post-operative fluid outflow facility. The Examiner respectfully disagrees and notes that Zhou describes, in addition to detection of IOP, determining “at least one additional ocular datum selected from the group consisting of… a facility of outflow… wherein the treatment recommendation is also based on the at least one additional ocular datum” (see col. 4, lines 58-65). Figure 3 also shows the determined intraocular pressure (82) and facility of outflow (83) being inputs to the bypass flow model (85), which then determines the recommended surgical intervention (e.g. single stent, multiple stents, location of stent implantation, etc.).
Applicant’s arguments also appear to mischaracterize the teachings of Zhou and/or what is conveyed by the broadest reasonable interpretation of the claim language. In particular, the Examiner respectfully disagrees with Applicant’s assertion that the present claim language requires the recommended surgical intervention be based on the detected fluid outflow facility alone, without providing at least one aqueous cavity datum. The present claim language uses the transitional phrase "comprising" which is well known to be inclusive or open-ended and does not exclude additional, unrecited elements. Thus, the scope of the present claim language does not preclude the recommendation being based (at least partially) on at least one aqueous cavity datum.
Applicant’s arguments also appear to put undue weight on the new limitation “to module post-operative fluid outflow facility of the eye of the subject”. The Examiner contends that both Keh and Zhou describe recommended surgical interventions that will necessarily module post-operative fluid outflow facility of the eye of the subject, and Zhou specifically describes an iterative process including using a first model to recommend a surgical intervention, performing the recommended surgical intervention, and then (post-operatively) determining a second model to update or adjust the recommendation (see col. 12, lines 32-51 and col. 24, lines 45-51).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791